t c memo united_states tax_court bradley k morrison petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner patricia montero for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and accuracy-related_penalty on petitioner’s federal income taxes all amounts are rounded to the nearest dollar penalty year deficiency sec_6662 dollar_figure dollar_figure big_number -- after concessions the issues for decision are whether payments made on behalf of petitioner or disbursements directly to petitioner by caspian consulting group inc during and personal charges petitioner made on a company credit card in were constructive dividends and whether petitioner is liable for an accuracy-related_penalty under sec_6662 a for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in belmont california at the time he filed his petition petitioner owned percent of the outstanding_stock of caspian consulting group inc caspian petitioner provided technical services and expertise to caspian’s service and support teams nariman teymourian mr teymourian owned the remaining percent of the caspian stock petitioner conceded that he had additional interest_income of dollar_figure in unless otherwise stated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure during caspian paid dollar_figure to the internal_revenue_service and dollar_figure to the california franchise tax board to satisfy petitioner’s tax_liabilities caspian also made disbursements of dollar_figure and dollar_figure directly to petitioner during these payments and disbursements will hereinafter be referred to as the payments and disbursements during petitioner charged dollar_figure to a company credit card for personal items personal charges petitioner reimbursed caspian dollar_figure through payroll deductions in i burden_of_proof opinion petitioner does not assert that sec_7491 shifts the burden_of_proof to respondent petitioner also did not satisfy the requirements of sec_7491 therefore petitioner bears the burden_of_proof rule a ii loan analysis petitioner contends that the payments and disbursements and the personal charges were loans respondent determined that the payments and disbursements and the personal charges were constructive dividends to petitioner the court_of_appeals for the ninth circuit defines a loan as ‘an agreement either express or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 305_f2d_610 9th cir quoting 131_fsupp_121 s d ohio the court_of_appeals determines whether a transaction is a loan by examining the transaction as a whole see 972_f2d_1067 9th cir 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 in 204_f3d_1228 9th cir affg tcmemo_1998_121 the court_of_appeals found the following seven factors relevant in determining whether a transaction qualified as a true loan whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction were a loan the seven factors are nonexclusive and no single factor is dispositive id the seven factors form a general basis upon which the court_of_appeals analyzes transactions id a factor evidencing a loan is the lender’s charging the borrower interest a partner of the accounting firm that prepared petitioner’s individual_income_tax_return and caspian’s corporate_income_tax return testified that the dollar_figure deducted from petitioner’s salary was a payment for the interest that accrued in on the payments and disbursements the partner testified that in interest accrued at the rate of percent we find that this factor weighs in favor of petitioner repayments to the lender from the borrower are evidence of a loan petitioner partially repaid his debt in by transferring dollar_figure to caspian petitioner credibly testified that he repaid the balance of the payments and disbursements and the personal charges we find that this factor weighs in favor of petitioner a loan may exist if the borrower had a reasonable prospect of repaying the loan and if the lender had sufficient funds to advance the loan petitioner’s payments and disbursements totaled dollar_figure petitioner’s personal charges totaled dollar_figure petitioner reported adjusted_gross_income of dollar_figure and dollar_figure in and respectively we find that petitioner had a reasonable prospect of repaying the advanced amounts the corporate_income_tax returns for caspian listed taxable_income of dollar_figure and dollar_figure for and respectively and total income of dollar_figure and dollar_figure for and respectively we conclude that caspian had sufficient funds to advance the amounts therefore this factor weighs in favor of petitioner the conduct of the parties may indicate the existence of a loan the conduct of petitioner and caspian was consistent with the existence of a loan petitioner repaid the entire loan petitioner testified that the payments and disbursements were used to purchase a house and pay tax_liabilities the personal charges were used for personal expenses we find that this factor weighs in favor of petitioner after reviewing the above factors we conclude that the payments and disbursements and the personal charges were loans iii penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 we have found for petitioner on the issue of whether the payments and disbursements were loans therefore there is no underpayment_of_tax for on which a penalty may be imposed sec_6662 accordingly we do not sustain respondent’s penalty determination to reflect the foregoing decision will be entered under rule
